Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed on 09/14/2021, have been fully considered.
Applicant submitted that the Papasakellariou reference is not entitled to a prior art date which is earlier than the May 3, 2017 priority date, which the claimed invention is entitled to. The Examiner respectfully disagrees.
Papasakellariou (US 20180167931) claims priority to U.S provisional application No. 62/432,215 with priority date of 12/09/2016, and U.S provisional application No. 62/436,705 with priority date of 12/20/2016. The provisional applications disclose the subject matter cited in the rejections.

Applicant’s argument stating that Papasakellariou does not disclose that “the second DCI indicates which of the CBGs of the first downlink transmission are included in the retransmission,” is are moot in view of new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 31-36, 38-44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US 20180167931) with priority of U.S provisional applications No. 62432215 (Papasakellariou ‘215) and No. 62436705 (Papasakellariou ‘705), in view of Hwang et al. (US 20190379487).

Regarding claim 31, Papasakellariou discloses a wireless transmit/receive unit (WTRU) comprising, a processor (UE includes a receiver and a processor; [0005]) configured to:
receive a first downlink control information (DCI) associated with a first downlink transmission (DCI format scheduling a PDSCH transmission is referred to as DL DCI format; [0223], Papasakellariou ‘705; page 6),
wherein the first DCI indicates a first code block (CB)-based hybrid automatic repeat request (HARQ) feedback is to be provided for the first downlink transmission (explicit signaling can be by including a " HARQ-ACK report" field in either or both DL DCI formats; [0234], Papasakellariou ‘705, page 21.
gNB configures the UE with a "HARQ-ACK codeword length" field in a DCI format; [0247], Papasakellariou ‘705, page 25.
UE determines a HARQ-ACK codeword length after a detection of a DL DCI format. The DL DCI format can include a "CBG counter" field that indicates a number of a CBG; [0248], Papasakellariou ‘705, page 26);
receive the first downlink transmission that comprises at least one transport block (TB), wherein the at least one TB comprises one or more code block groups (CBGs), and wherein each CBG comprises one or more code blocks (HARQ-ACK information can be dimensioned with finer granularity than per TB and can correspond to a group of data CBs in a data TB for a respective HARQ process; [0244], Papasakellariou ‘705, page 25.
DL DCI format can include a "CBG counter" field that indicates a number of a CBG where a number of CBGs increases sequentially first within a TB and then across TBs based on an ascending order of a slot index or of a DL cell index associated with a transmission of a TB; [0248], Papasakellariou ‘705, page 26.);
transmit the first CB-based HARQ feedback associated with the first downlink transmission (UE initializes a HARQ-ACK codeword with `NACK` values, such as binary zeros, and subsequently populates the HARQ-ACK codeword with actual HARQ-ACK values based on decoding outcomes for data CBs; [0247], Papasakellariou ‘705, page 26.);
(UE can report HARQ-ACK information for multiple CBs of a TB, or for multiple DL cells where the UE is configured to receive PDSCH transmissions, or for multiple slots where the UE is configured to receive PDSCH transmissions. Incorrect detection of a HARQ-ACK information codeword by a gNB will require re-scheduling and retransmission of all data CBs; [0214], Papasakellariou ‘705, page 15.);
receive the second downlink transmission; and transmit a second CB-based HARQ feedback associated with the second downlink transmission based on a determination that the second DCI indicates that the second CB-based HARQ feedback is to be provided for the second downlink transmission comprising at least the portion of the first downlink transmission (UCI includes hybrid automatic repeat request acknowledgement ( HARQ-ACK) information, indicating correct or incorrect detection of data transport blocks (TBs) in a PDSCH; [0092], Papasakellariou ‘705, page 5.
DL DCI format scheduling transmission of one or more TBs to a UE can include a " HARQ-ACK codeword location" field, that indicates a location for a first HARQ-ACK information bit from a number of HARQ-ACK information bits that the UE generates in response to a reception of TBs scheduled by the DL DCI. A HARQ-ACK codeword location" field provides similar functionality as a " CBG counter" field and a DL DCI format can include one of these two fields; [0256], Papasakellariou ‘705, page 28.
When a UE correctly detects all data CBs in a CBG, the UE generates an ACK value (binary one); otherwise, the UE generates a NACK value. Therefore, a DL DCI format can indicate a number of CBGs per TB and a location for associated HARQ-ACK information bits in a HARQ-ACK codeword; [0258], Papasakellariou ‘705, pages 28-29.).
Papasakellariou does not expressly disclose the second DCI indicates which of the CBGs of the first downlink transmission are included in the retransmission.
In an analogous art, Hwang discloses the second DCI indicates which of the CBGs of the first downlink transmission are included in the retransmission (in the retransmission DCI, RV value may be set for a single code block or a plurality code blocks. Also, in the retransmission DCI, the RV value may be designated for each of transport block or codeword, or one RV value per DCI may be designated. In this case, a specific code block group may be transmitted in accordance with an indicated RV value, and another specific code block group may be designated as a default RV value regardless of the indicated RV value. Whether a corresponding code block group is the code block group to which the indicated RV value is applied may be indicated by DCI corresponding to the code block group, or may be indicated through a third channel that includes punctured resource information. In detail, the code block group corresponding to the punctured resources may be configured such that the RV value is set to 0 during retransmission or may be configured to necessarily include systematic bits, and the code block group retransmitted by the other factors, for example, channel status or interference may enhance retransmission efficiency through increase redundancy (IR) method by applying a variable RV value which is set; [0112-0113]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Hwang into the system of Papasakellariou in order to efficiently perform retransmission and decoding even in the case that data loss occurs in some of physical channels operating in a slot level due to puncturing or interference (Hwang; [0024]).

Regarding claim 32, the combination of Papasakellariou and Hwang, particularly Papasakellariou discloses wherein the processor is further configured to determine a mapping of the one or more code blocks into one or more CBGs in at least one of a frequency domain or a time domain (DL DCI format can include a "CBG counter" field that indicates a number of a CBG where a number of CBGs increases sequentially first within a TB and then across TBs based on an ascending order of a slot index or of a DL cell index associated with a transmission of a TB; [0248], Papasakellariou ‘705, page 26.
FIG. 25 illustrates an adaptive partitioning of a data code block to data code block groups; [0259], Papasakellariou ‘705, pages 29-30.).

Regarding claim 33, the combination of Papasakellariou and Hwang, particularly Papasakellariou discloses wherein the mapping is based on one or more of: a number of subcarriers or orthogonal frequency division multiplexing (OFDM) symbols assigned to the one or more code block groups, a maximum code block length, a number of code (a number of (data) CBs per (data) TB, N.sub.CB.sup.TB can be determined as N.sub.CB.sup.TB=.left brkt-top.TBS/CBS.sub.max.right brkt-bot. where TBS is the TB size in bits and CBS.sub.max is a predetermined maximum CB size in bits. A maximum number of CBs per group of CBs (CB-group or CBG), N.sub.CB.sup.CBG can be configured to a UE by a gNB. As a TB size can vary for PDSCH transmissions in different slots or different cells, a number of CBGs per TB can also vary and consequently a number of HARQ-ACK information bits per TB can also vary; [0245-0246], Papasakellariou ‘705, page 25).

Regarding claim 34, the combination of Papasakellariou and Hwang, particularly Papasakellariou discloses wherein the first CB-based HARQ feedback associated with the first downlink transmission or the second CB-based HARQ feedback associated with the second downlink transmission is an acknowledgement (ACK) if each of the corresponding code blocks was successfully decoded and a negative acknowledgement (NACK), if one or more of the corresponding code blocks were not successfully decoded (When a UE correctly detects all data CBs in a CBG, the UE generates an ACK value (binary one); otherwise, the UE generates a NACK value. Therefore, a DL DCI format can indicate a number of CBGs per TB and a location for associated HARQ-ACK information bits in a HARQ-ACK codeword; [0258], Papasakellariou ‘705, pages 28-29).

Regarding claim 35, the combination of Papasakellariou and Hwang, particularly Papasakellariou discloses wherein the first downlink transmission or the second downlink transmission is associated with a HARQ process (HARQ-ACK information can be dimensioned with finer granularity than per TB and can correspond to a group of data CBs in a data TB for a respective HARQ process; [0244], Papasakellariou ‘705, page 25).
Hwang discloses wherein the second DCI indicates which CBGs included in the retransmission can be combined with previously received CBGs when performing soft decoding (in the retransmission DCI, RV value may be set for a single code block or a plurality code blocks. Also, in the retransmission DCI, the RV value may be designated for each of transport block or codeword, or one RV value per DCI may be designated. In this case, a specific code block group may be transmitted in accordance with an indicated RV value, and another specific code block group may be designated as a default RV value regardless of the indicated RV value. Whether a corresponding code block group is the code block group to which the indicated RV value is applied may be indicated by DCI corresponding to the code block group, or may be indicated through a third channel that includes punctured resource information. In detail, the code block group corresponding to the punctured resources may be configured such that the RV value is set to 0 during retransmission or may be configured to necessarily include systematic bits, and the code block group retransmitted by the other factors, for example, channel status or interference may enhance retransmission efficiency through increase redundancy (IR) method by applying a variable RV value which is set; [0112-0113]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Hwang into the system of Papasakellariou in order to efficiently perform retransmission and decoding even in the case that data loss occurs in some of physical channels operating in a slot level due to puncturing or interference (Hwang; [0024]).

Regarding claim 36, the combination of Papasakellariou and Hwang, particularly Hwang discloses wherein the second DCI comprises a bitmap, wherein the bitmap indicates which CBGs in the retransmission can be combined with previously received CBGs when performing soft decoding (the second DCI may be set by combining HARQ process number (or HARQ process ID), NDI and/or the time when the second DCI is transmitted. In the above case, HARQ process number (or HARQ process ID) and/or NDI may be set for each transport block (TB), or may be set for a single code block or a plurality of code blocks. a transmission interval where the retransmission DCI, which can indicate whether to perform chase combining by NDI, is transmitted may be indicated by previous DCI corresponding to corresponding retransmission. For example, the transmission interval which is indicated may be a processing time and/or HARQ-ACK transmission timing indicated by DCI. Also, the retransmission DCI may be transmitted from next slot of a slot to which previous DCI corresponding to the retransmission DCI is transmitted, or a first downlink or uplink slot next to the slot to which previous DCI is transmitted. Meanwhile, in order to determine chase combining for each code block, NDI may be set for a single code block or a plurality of code blocks; [0092, 0095]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Hwang into the system of Papasakellariou in order to efficiently perform retransmission and decoding even in the case that data loss occurs in some of physical channels operating in a slot level due to puncturing or interference (Hwang; [0024]).

Regarding claim 38, the combination of Papasakellariou and Hwang, particularly Papasakellariou discloses wherein the processor is further configured to receive a number of CBGs count via a higher layer configuration, the number of CBGs count indicating the number of CBGs received by the WTRU in the first downlink transmission on a physical downlink shared channel (PDSCH) (DL DCI format can include a "CBG counter" field that indicates a number of a CBG where a number of CBGs increases sequentially first within a TB and then across TBs based on an ascending order of a slot index or of a DL cell index associated with a transmission of a TB; [0248], Papasakellariou ‘705, page 26.
UE can report HARQ-ACK information for multiple CBs of a TB, or for multiple DL cells where the UE is configured to receive PDSCH transmissions, or for multiple slots where the UE is configured to receive PDSCH transmissions; [0214], Papasakellariou ‘705, page 15).


Regarding claim 40, the claim is interpreted and rejected for the reasons cited in claim 32.
Regarding claim 41, the claim is interpreted and rejected for the reasons cited in claim 33.
Regarding claim 42, the claim is interpreted and rejected for the reasons cited in claim 34.
Regarding claim 43, the claim is interpreted and rejected for the reasons cited in claim 35.
Regarding claim 44, the claim is interpreted and rejected for the reasons cited in claim 36.
Regarding claim 46, the claim is interpreted and rejected for the reasons cited in claim 38.

Claims 37 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Hwang and further in view of Stefan et al. (US 20110276852).

Regarding claim 37, the combination of Papasakellariou and Hwang, particularly Papasakellariou discloses a HARQ buffer (incorrect understanding at a receiving gNB of a number of CSI coded modulation symbols (due to an incorrect understanding of CSI information payload) can lead to HARQ soft buffer corruption for data TBs; [0107], Papasakellariou ‘215, page 11).
The combination of Papasakellariou and Hwang does not expressly disclose wherein the processor is further configured to manage the HARQ buffer and to discard data in the HARQ buffer if the one or more code blocks are not successfully decoded.
In an analogous art, Stefan discloses wherein the processor is further configured to manage the HARQ buffer and to discard data in the HARQ buffer if the one or more code blocks are not successfully decoded (it is possible to discard parts of a HARQ buffer portion relating to successfully decoded code blocks in case decoding of a complete transport block has failed. it is possible to discard complete HARQ buffer portions associated with processes that are evaluated as having lowest probabilities to succeed; [0094-0095]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Stefan into the system of Papasakellariou and Hwang in order to enable dynamic HARQ buffer management which may serve for enabling dynamic allocation of physical memory resources per active HARQ process (Stefan; [0039]).

Regarding claim 45, the claim is interpreted and rejected for the reasons cited in claim 37.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yeo et al. (US 20180145797), “METHOD AND APPARATUS FOR PARTIAL RETRANSMISSION IN WIRELESS CELLULAR COMMUNICATION SYSTEM.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413